Exhibit 10.5

Execution Version

June 9, 2015

STRICTLY CONFIDENTIAL

ViewRay Incorporated

2 Thermo Fisher Way

Oakwood Village, OH 44146

Attention: Chris Raanes, CEO, President, and Director

Dear Mr. Raanes:

This letter (the “Agreement”) constitutes our understanding with respect to the
engagement of Northland Securities, Inc. (“Northland”), Trout Capital LLC
(“Trout”), Katalyst Securities LLC (“Katalyst”), and MLV & Co LLC (“MLV”), as
exclusive co-placement agents (hereinafter referred to as “Placement Agents”) by
ViewRay Incorporated (the “Company”) to assist the Company with respect to a
proposed reverse merger (the “Merger”) with a public shell company selected by
ViewRay (the “Public Entity”) and related prospective private placement
financing (the “Offering(s)”), including any offering of equity or equity-linked
securities (the “Securities”) by the Company immediately preceding the Merger or
by the Public Entity simultaneously with or immediately after the Merger. This
Agreement supersedes and replaces the letter dated as of June 9, 2015 by and
among the Company, Northland, Trout and Katalyst (the “Initial Letter”). The
terms and conditions of the Merger will be negotiated between the Company and
the Public Entity. The terms of the transactions described herein shall be
mutually agreed upon by the Company, the Public Entity and the Placement Agents
and nothing herein implies that any Placement Agent would have the power or
authority to bind the Company or the Public Entity or an obligation of the
Company or the Public Entity to accept a proposed Merger, issue any Securities,
or complete an Offering. The Offering will be made pursuant to the exemptions
afforded by Section 4(2) of the Securities Act of 1933, as amended (the “Act”),
and Regulation D promulgated thereunder and applicable state securities laws.

A. APPOINTMENT OF NORTHLAND, TROUT, KATALYST, AND MLV. During the Term (as
defined below), the Company hereby engages the Placement Agents to serve as
(i) advisors in connection with the Merger, and (ii) exclusive co-placement
agents in connection with the Offering(s). The Placement Agents hereby accept
such engagement on a “reasonable best efforts” basis upon the terms and
conditions set forth herein. The Company acknowledges and agrees that the
Placement Agents will be entitled to provide services, in whole or in part,
through any current or future affiliate or sub-agent selected by the Placement
Agents approved in advance in writing by the Company (which approval shall be
granted or denied promptly by the Company) and references to the Placement
Agents shall, where the context so requires, include reference to any such
affiliate or sub-agent; provided that no such affiliate or sub-agent shall be an
affiliate of Montrose Capital Limited. Northland Capital Markets is the trade
name for certain capital markets and investment banking activities of Northland
Securities, Inc., member FINRA/SIPC. Katalyst Securities LLC is a member of
FINRA/SIPC. Trout Capital LLC is a member of FINRA/SIPC. MLV & Co LLC is a
member of FINRA/SIPC.

B. SERVICES. As advisors in connection with the Merger, and as the exclusive
co-placement agents in the Offering(s), the Placement Agents, jointly or
severally, will provide customary advisory services to the Company in connection
with the Merger and customary placement agent services to the Company in
connection with the Offering(s), including the following services, subject to
the provisions of this Agreement:

 

  •   identify “accredited investors” within the meaning of Rule 501(a) under
the Act, which, in the opinion of the Placement Agents, are the most likely to
invest in the Company through a contemplated Offering;



--------------------------------------------------------------------------------

  •   formulate a strategy for soliciting interest from investors, whether
approached by the Placement Agents or whether the Company is approached
proactively, which may have an interest in investing in the Company, and the
development of procedures and timetables for marketing the Company to the
potential investors; and

 

  •   along with the Company, evaluate proposals from interested parties
regarding an Offering, formulate negotiation strategies, and assist in all
negotiations and closing of a transaction.

C. FEES AND EXPENSES.

1. FINANCING FEE.

(a) CASH PORTION. The Company hereby agrees to pay (or cause the Public Entity
to pay) the Placement Agents (or the designees authorized by such Placement
Agents), as compensation for their services hereunder, a fee (the “Financing
Fee”) in the amount of 8.0% of the gross proceeds from any sale of Securities in
the Offering during the Term, excluding those shares sold to investors who are
existing Company shareholders. The Financing Fee shall be paid to the Placement
Agents in cash by wire transfer from the escrow account in which the Offering
Proceeds are deposited, concurrently with the delivery of the net proceeds to
the Company at the closing of the applicable Offering. The allocation of the
Financing Fee between the Placement Agents (and their designees, if applicable)
shall be provided in writing by the Placement Agents.

(b) WARRANT PORTION. At the closing of an Offering, the Company will issue to
the Placement Agents (or the designees authorized by such Placement Agents), as
compensation for their services hereunder, warrants to purchase shares of the
Public Entity’s common stock equal to 8.0% of the number of shares sold in this
Offering, excluding those shares sold to investors who are existing Company
shareholders (the “Broker Warrants”). The Broker Warrants shall have an exercise
price equal to the issue price of common stock sold in the Offering. Under any
circumstance, the Broker Warrants shall be immediately exercisable, expire five
years from the date of grant, include a net exercise provision (including
contemporaneously with a future sale of the Company) and include customary
anti-dilution provisions covering stock splits, dividends, mergers and similar
transactions. All Broker Warrants shall have provisions permitting unencumbered
transfer to the Placement Agents’ employees and affiliates and the warrants may
be issued directly to the Placement Agents’ employees and affiliates at the
Placement Agents’ written request in compliance with the terms of the warrants.

(c) MULTIPLE CLOSINGS. To the extent there is more than one closing, payment of
the applicable Financing Fee and the issuance of the applicable Broker Warrants
will be made at each closing. All cash compensation and warrants under this
Agreement shall be paid directly by the Company or Public Entity to and in the
name provided to the Company by the Placement Agents at the time of each
closing.

(d) FEE TAIL. Provided that (x) an Offering is consummated during the Term for a
minimum of $40 million through the sale of 8,000,000 of the Public Entity’s
common stock (the “Minimum Offering”) or (y) the Placement Agents have arranged
for qualified investors prepared to close on at least the Minimum Offering prior
to the Initial Outside Date and this Agreement is thereafter terminated prior to
the consummation of a Minimum Offering (a “Qualifying Termination”), the
Placement Agents shall be entitled to a Financing Fee and Broker Warrants,
calculated in the manner provided in Paragraph C, with respect to any subsequent
private placement of equity or equity-linked securities (a “Subsequent
Financing”), to the extent that the Subsequent Financing is provided to either
the Company or the post-Merger Public Entity, or to any affiliate of either the
Company or the post-Merger Public Entity, by investors whom the Placement Agents
had “introduced” (as defined below), directly or indirectly, to the Company
during the Term, if such Subsequent Financing is consummated at any time within
the 90-day period following the closing of at least the Minimum Offering or the

 

2



--------------------------------------------------------------------------------

Qualifying Termination, as applicable (the “Tail Period”); provided, however,
that if the Offerings consummated during the Term are for an aggregate amount of
$60 million through the sale of no more than 12,000,000 shares of the Public
Entity’s common stock, then the Tail Period shall be deemed to end upon the
earlier of (i) 45 days after such closing date or (ii) 60 days after the initial
closing date. A party “introduced” by the Placement Agents shall mean an
investor who was identified by the Placement Agents and either (i) met with the
Company and/or had a conversation with the Company either in person or via
telephone regarding the Offering or (ii) was provided by the Placement Agents
with a copy of the Company’s offering memorandum (or other materials prepared
and/or approved by the Company in connection with the Offering) based upon such
investor expressing a direct interest to the Placement Agents in investing in
the Offering; and, in each instance, as listed on an Exhibit that the Placement
Agents shall provide in writing to the Company within 10 days following the
closing of at least the Minimum Offering or the Qualifying Termination, as
applicable.

2. EXPENSES. In addition to any fees payable to the Placement Agents hereunder
and regardless of whether a Merger or Offering is consummated, the Company
hereby agrees to (or cause the Public Entity to) promptly reimburse the
Placement Agents upon written request for its out-of-pocket expenses, including
the fees and disbursements related to travel, database, printing and other
reasonable out-of-pocket expenses incurred during the Term in performing the
services described herein (including reasonable fees and disbursements to each
of the Placement Agents’ legal counsel and any other outside professionals
retained by the Placement Agents or their legal counsel); provided, however,
that any such reimbursement shall not exceed an aggregate amount of $175,000
(the “Fee Cap”). This reimbursement obligation is in addition to the
reimbursement of fees and expenses set forth in Appendix 1 relating to
indemnification and contribution. The Fee Cap does not include and is in
addition to the legal fees and expenses of CKR Law LLP and expenses for Blue Sky
and other regulatory filings, if any, to be made in connection with the
Offering(s).

D. TERM AND TERMINATION OF ENGAGEMENT. Except as set forth below, the term of
this Agreement begins on the date of this Agreement and shall end automatically
after the expiration of the 30-day period following the initial closing date,
but may be extended by mutual written consent of the parties (the “Term”).
Notwithstanding the Term of this Agreement, this Agreement may be earlier
terminated without cause by either the Company or the Placement Agents, jointly
or severally, on written notice of no less than five days, provided, that that
no such notice may be given by the Company until September 1, 2015 (the “Initial
Outside Date”); provided, however, that such notice may be given prior to the
Initial Outside Date if any of the Placement Agents is in material breach of its
obligations under this Agreement, and such notice shall identify such material
breach (a “Breach Notice”); provided further, that in the event that the
material breach identified in the Breach Notice is curable and is cured within
five business days following the date of the Breach Notice, then such Breach
Notice shall be of no effect and this Agreement shall not be terminated thereby.
Notwithstanding any such expiration or termination, the terms of this Agreement
other than Sections A and B shall all remain in full force and effect and be
binding on the parties hereto, including the exculpation, indemnification and
contribution obligations of the Company, the confidentiality obligations, the
right of the Placement Agents to receive any fees payable hereunder and the
right of the Placement Agents to receive reimbursement for their expenses.

E. RELATED AGREEMENTS. At each Offering, the Company shall enter into the
following additional agreements:

1. Private Placement Documentation. The sale of Securities to the investors in
the Offering will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company (or Public Entity) and such investors in a form mutually
satisfactory to the Company, the Placement Agents and the investors. Prior to
the signing of any Purchase Agreement, officers and employees of the Company
with responsibility for financial affairs will be reasonably available to answer
inquiries from prospective investors. The Company and/or the Public Entity

 

3



--------------------------------------------------------------------------------

and the Placement Agents shall enter into a customary placement agency agreement
in form and substance reasonably satisfactory to the Placement Agents, the
Public Entity and the Company. The placement agency agreement will include
representations and warranties upon which the Placement Agents may rely (which
shall be substantially identical to the representations and warranties provided
by the Company and/or Public Entity to Investors) and shall provide for the
delivery of legal opinions in customary form for a private placement of equity
securities by counsel to the Company and the Public Entity addressed to the
purchasers of securities thereunder. The Placement Agents shall be entitled to
review copies of such legal opinions at each closing.

2. Escrow. In respect of each Offering, the Company and/or the Public Entity, on
the one hand, and the Placement Agents, on the other hand, shall enter into an
escrow agreement with a third party escrow agent mutually selected by the
Company and the Placement Agents pursuant to which the Placement Agents’
compensation shall be paid and the net proceeds to the Company shall be
delivered from the gross proceeds of the Securities sold pursuant to a funds
flow instruction to the escrow agent and signed by the Company, a duly
authorized representative of the Public Entity and each of the Placement Agents
for each applicable closing. The Company shall (or shall cause the Public Entity
to) bear the cost of the escrow agent.

3. FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that the Placement Agents determine that any of the terms provided for
hereunder shall not comply with a FINRA rule, including but not limited to FINRA
Rule 5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting) in writing upon the request of the
Placement Agents to comply with any such rules; provided that any such
amendments shall not provide for terms that are less favorable to the Company.

F. REPRESENTATIONS, WARRANTIES AND COVENANTS. The Company represents and
warrants to, and agrees with, the Placement Agents that:

1. The Company represents and warrants that it has all requisite power and
authority to enter into and carry out the terms and provisions of this
Agreement. The execution, delivery and performance of this Agreement, the
Merger, and the Offering of Securities will not violate or conflict with any
provision of the charter or bylaws of the Company or, except as would not have a
material adverse effect, any agreement or other instrument to which the Company
is a party or by which it or any of its properties is bound. Any necessary
approvals, governmental and private, will be obtained by the Company prior to
any closing, except as may be waived and except where the failure to obtain any
such approval would not have a material adverse effect.

2. The Securities will be offered and sold by the Company or Public Entity in
compliance with the requirements for the exemption from registration pursuant to
Section 5 of the Securities Act of 1933, as amended (including any applicable
exemption therefrom), and with all other securities laws and regulations. The
Company or Public Entity will file appropriate notices with the Securities and
Exchange Commission and with other applicable securities authorities.

3 The information in any presentation materials, memorandum or other offering
documents furnished to investors by the Company is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated or necessary to make the
statements therein not misleading.

4. At each closing of an Offering, the Company or the Public Entity will provide
the Placement Agents with a certificate indicating the foregoing are true and
correct as of such closing. The Company hereby permits the Placement Agents to
rely on the representations and warranties made or given by the Company or the
Public Entity to any acquirer of Securities in any agreement, certificate or
otherwise in connection with an Offering.

 

4



--------------------------------------------------------------------------------

5. The Company will promptly inform the Placement Agents if, during the Term,
the Company is contacted by or on behalf of any party concerning any private
offering of equity securities, reverse merger or similar type of going-public
transaction, divestiture, equity financing and/or joint venture involving the
Company or other transaction that would preclude the consummation of the
Offering(s) and the Merger, except for agreements in the ordinary course of
business.

G. INDEMNIFICATION AND CONTRIBUTION. The Company agrees to (and will cause the
Public Entity, upon consummation of the Merger, to undertake to) indemnify
Northland, Trout, Katalyst, and MLV and its controlling persons, representatives
and agents in accordance with the indemnification provisions set forth in
Appendix I. These provisions will apply regardless of whether any Offering is
consummated.

H. LIMITATION OF ENGAGEMENT TO THE COMPANY. The Company acknowledges that
Northland, Trout, Katalyst, and MLV have been retained only by the Company, that
Northland, Trout and Katalyst are providing services hereunder as independent
contractors (and not in any fiduciary or agency capacity) and that the Company’s
engagement of Northland, Trout, Katalyst, and MLV is not deemed to be on behalf
of, and is not intended to confer rights upon, any shareholder, owner or partner
of the Company or any other person not a party hereto as against Northland,
Trout, or Katalyst or any of their respective affiliates, or any of their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents. Unless otherwise
expressly agreed in writing by Northland, Trout, Katalyst, and MLV, no one other
than the Company is authorized to rely upon this Agreement or any other
statements or conduct of Northland, Trout, or Katalyst, and no one other than
the Company is intended to be a beneficiary of this Agreement. The Company
acknowledges that any recommendation or advice, written or oral, given by
Northland, Trout, or Katalyst to the Company in connection with Northland’s,
Trout’s, and Katalyst’s engagement is intended solely for the benefit and use of
the Company’s management and directors in considering a possible Offering and
the Merger, and any such recommendation or advice is not on behalf of, and shall
not confer any rights or remedies upon, any other person or be used or relied
upon for any other purpose. Northland, Trout, or Katalyst shall not have the
authority to make any commitment binding on the Company. The Company, in its
sole discretion, shall have the right to reject any investor introduced to it by
Northland, Trout, or Katalyst, or their respective designees, affiliates or
sub-dealers.

I. LIMITATION OF PLACEMENT AGENTS’ LIABILITY TO THE COMPANY. The respective
Placement Agents and the Company further agree that none of the Placement Agents
nor any of their affiliates or any of their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), employees or agents shall have any liability to
the Company or the Public Entity, either of their respective security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company or the Public Entity (whether direct or indirect, in contract, tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses (collectively, “Losses”) that arise out of or are
based on any action of or failure to act by either Northland, Trout, or Katalyst
and that are finally judicially determined to have resulted solely from the
gross negligence, intentional misrepresentation or willful misconduct of any or
all of Northland, Trout, or Katalyst. Any such liability shall be several and
not joint, and none of Northland, Trout, or Katalyst shall have any liability to
the Company or the Public Entity for any Losses attributable to the gross
negligence, intentional misrepresentation or willful misconduct of another
Placement Agent.

 

5



--------------------------------------------------------------------------------

J. GOVERNING LAW. This Agreement shall be deemed to have been made and delivered
in New York City and shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York applicable to contracts to be wholly performed in said state.

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF FINRA ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED,
(E) THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF
ARBITRATORS WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

K. INFORMATION; RELIANCE. The Company shall furnish, or cause to be furnished,
to the Placement Agents all information reasonably requested by the Placement
Agents for the purpose of rendering services hereunder and shall further make
available to the Placement Agents all such information to the same extent and on
the same terms as such information is available to the Company and potential
lenders and investors (all such information being the “Information”). The
Company shall notify the Placement Agents of any material adverse change, or
development that may lead to a material adverse change, in the business,
properties, operations or financial condition or prospects of the Company, the
Public Entity or any other material Information. In addition, the Company agrees
to make available to the Placement Agents upon request from time to time the
officers, directors, accountants, counsel and other advisors of the Company. The
Company recognizes and confirms that the Placement Agents (a) will use and rely
on the Information, including any documents provided to investors in each

 

6



--------------------------------------------------------------------------------

Offering and in connection with the Merger (the “Offering Documents,” which
shall include any Purchase Agreement) and any private placement memorandum, and
on information available from generally recognized public sources in performing
the services contemplated by this Agreement without having independently
verified the same; (b) do not assume responsibility for the accuracy or
completeness of the Offering Documents or the Information and such other
information, except for any written information furnished to the Company by the
Placement Agents specifically for inclusion in the Offering Documents; and
(c) will not make an appraisal of any of the assets or liabilities of the
Company. Upon reasonable request, the Company will meet with the Placement
Agents or their representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any investigation
undertaken by the Placement Agents thereof, including any document included
therein. At each Offering and the closing of the Merger, at the request of the
Placement Agents, the Company shall deliver copies of such officer’s
certificates, in form and substance reasonably satisfactory to the Placement
Agents and their counsel as is customary for such Offering.

L. USE OF INFORMATION. The Company authorizes the Placement Agents to (at the
election of each Placement Agent) transmit to the prospective purchasers of
Securities the Company’s power point presentation prepared by the Company and
private placement memorandum (if any, and if prepared by the Company) (the
“Presentation Materials”). The Company represents and warrants that the
Presentation Materials (i) will be prepared by the management of the Company;
and (ii) will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Company will advise the Placement Agents
promptly if it becomes aware of the occurrence of any event or any other change
known to the Company which results in the Presentation Materials containing an
untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make the statements therein or
previously made, in light of the circumstances under which they were made, not
misleading. Notwithstanding the foregoing, if any Placement Agent elects to not
transmit Presentation Materials to prospective purchasers, such Placement Agent
shall direct qualified prospective purchasers to an electronic data room in
which the Company makes available the Presentation Materials for review by
qualified prospective purchasers.

M. ANNOUNCEMENT OF TRANSACTION. The Company and the Placement Agents acknowledge
and agree that Northland, Trout, Katalyst, and MLV may, subsequent to the
closing of a Merger or Offering, make public their involvement with the Company
and Public Entity; provided that any such public announcement or other public
disclosure (other than customary tombstone presentations or other investment
banking presentation materials containing only publicly available information)
shall be approved by the Company and the Public Entity, which approval shall not
be unreasonably withheld.

N. ADVICE TO THE BOARD. The Company acknowledges that any advice given by the
Placement Agents to the Company is solely for the benefit and use of the
Company’s board of directors and officers, who will make all decisions regarding
whether and how to pursue any opportunity or transaction, including a potential
Merger or Offering. The Company’s board of directors and senior management may
consider the Placement Agents’ advice, but will also base their decisions on the
advice of legal, tax and other business advisors and other factors which they
consider appropriate. Accordingly, as an independent contractor, Northland,
Trout, Katalyst, and MLV will not assume the responsibilities of a fiduciary to
the Company or its stockholders in connection with the performance of its
services. Any advice provided may not be used, reproduced, disseminated, quoted
or referred to without the Placement Agents’ prior written consent. Northland,
Trout, or Katalyst do not provide accounting, tax, or legal advice. Northland,
Trout, or Katalyst is not responsible for the success of any Offering.

O. ENTIRE AGREEMENT. This Agreement was drafted by the Company and the Placement
Agents’ respective counsels and constitutes the entire Agreement between the
parties and supersedes and cancels any and all prior or contemporaneous
arrangements, understandings and agreements, written or

 

7



--------------------------------------------------------------------------------

oral, between them relating to the subject matter hereof. The Placement Agents
and their affiliates and their respective officers, directors, employees, agents
and controlling persons are intended third party beneficiaries of this
Agreement.

P. AMENDMENT. This Agreement may not be modified except in writing signed by
each of the parties hereto.

Q. NO PARTNERSHIP. The Company is a sophisticated business enterprise that has
retained the Placement Agents for the limited purposes set forth in this
Agreement. The parties acknowledge and agree that their respective rights and
obligations are contractual in nature. Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.

R. NOTICE. All notices and other communications required hereunder shall be in
writing and shall be deemed effectively given to a party by (a) personal
delivery; (b) upon deposit with the United States Post Office, by certified
mail, return receipt requested, first-class mail, postage prepaid; (c) delivered
by hand or by messenger or overnight courier, addressee signature required, to
the addresses below or at such other address and/or to such other persons as
shall have been furnished by the parties;

 

If to the Company:    ViewRay Incorporated    2 Thermo Fisher Way    Oakwood
Village, OH 44146    Attention: Chris Raanes, CEO, President, and Director With
a copy to (which shall not constitute notice):    Latham & Watkins LLP    140
Scott Drive   

Menlo Park, CA 94025

Attention: Mark Roeder, Partner

If to Northland Securities, Inc.:    Northland Securities, Inc.    45 South 7th
Street    Minneapolis, MN 55402    Attention: Mr. Jeffrey Peterson    Director
of Investment Banking With a copy to (which shall not constitute notice):   
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC    666 Third Avenue    New
York, NY 10017    Attention: William C. Hicks, Esq If to Trout Capital LLC:   
Trout Capital LLC    740 Broadway, 9th Floor    New York, NY 10003    Attention:
Jonathan B. Fassberg, CEO If to Katalyst Securities, LLC:    Katalyst
Securities, LLC    15 Maiden Lane, Room 601    New York, NY 10038    Attention:
Paul Ehrenstein    President With a copy to (which shall not constitute notice):
   Barbara J. Glenns, Esq.    Law Office of Barbara J. Glenns, Esq.    30
Waterside Plaza, Suite 25G    New York, NY 10010

 

8



--------------------------------------------------------------------------------

S. SEVERABILITY. If any term, provision, covenant or restriction herein is held
by a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions and restrictions
contained herein will remain in full force and effect and will in no way be
affected, impaired or invalidated.

T. OTHER INVESTMENT BANKING SERVICES. The Company acknowledges that Northland,
Trout, Katalyst, and MLV and their affiliates are securities firms engaged in
securities trading and brokerage activities and providing investment banking and
financial advisory services. In the ordinary course of business, the Placement
Agents and their affiliates, registered representatives and employees may at any
time hold long or short positions, and may trade or otherwise effect
transactions, for their own account or the accounts of customers, in the
Company’s or the Public Entity’s debt or equity securities, the Company’s
affiliates or other entities that may be involved in the transactions
contemplated by this Agreement. In addition, the Placement Agents and their
affiliates may from time to time perform various investment banking and
financial advisory services for other clients and customers who may have
conflicting interests with respect to the Company, the Public Entity, the
Merger, or an Offering. The Company also acknowledges that the Placement Agents
and their affiliates have no obligation to use in connection with this
engagement or to furnish to the Company, confidential information obtained from
other companies. Furthermore, the Company acknowledges the Placement Agents may
have fiduciary or other relationships whereby the Placement Agents or their
affiliates may exercise voting power over securities of various persons, which
securities may from time to time include securities of the Company or the Public
Entity or others with interests in respect of any Merger or Offering. The
Company acknowledges that the Placement Agents or such affiliates may exercise
such powers and otherwise perform their functions in connection with such
fiduciary or other relationships without regard to the defined relationship to
the Company hereunder.

U. MISCELLANEOUS. This Agreement shall be binding upon and inure to the benefit
of Placement Agents and the Company and their respective assigns, successors,
and legal representatives. This Agreement may be executed in counterparts
(including facsimile or in pdf format counterparts), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

V. CONFIDENTIALITY.

(a) The Placement Agents will maintain the confidentiality of the Information
and, unless and until such information shall have been made publicly available
by the Company or by others without breach of a confidentiality agreement, shall
disclose the Information only as provided for herein, authorized by the Company
or as required by law or by order of a governmental authority or court of
competent jurisdiction. In the event the Placement Agents are legally required
to make disclosure of any of the Information, the Placement Agents will give
prompt notice to the Company prior to such disclosure, to the extent the
Placement Agents can practically do so.

 

9



--------------------------------------------------------------------------------

(b) The foregoing paragraph shall not apply to information that:

(i) at the time of disclosure by the Company, is or thereafter becomes,
generally available to the public or within the industries in which the Company
conducts business, other than as a result of a breach by the Placement Agents of
their obligations under this Agreement; or

(ii) prior to or at the time of disclosure by the Company, was already in the
possession of, the Placement Agents or any of their affiliates, or could have
been developed by them from information then lawfully in their possession, by
the application of other information or techniques in their possession,
generally available to the public; at the time of disclosure by the Company
thereafter, is obtained by the Placement Agents or any of their affiliates from
a third party who the Placement Agents reasonably believe to be in possession of
the information not in violation of any contractual, legal or fiduciary
obligation to the Company with respect to that information; or is independently
developed by the Placement Agents or their affiliates.

The exclusions set forth in sub-section (b) above shall not apply to pro forma
financial information of the Company, which pro forma Information shall in all
events be subject to sub-section (a) above.

(c) Nothing in this Agreement shall be construed to limit the ability of the
Placement Agents or their affiliates to pursue, investigate, analyze, invest in,
or engage in investment banking, financial advisory or any other business
relationship with entities other than the Company, notwithstanding that such
entities may be engaged in a business which is similar to or competitive with
the business of the Company, and notwithstanding that such entities may have
actual or potential operations, products, services, plans, ideas, customers or
supplies similar or identical to the Company’s, or may have been identified by
the Company as potential merger or acquisition targets or potential candidates
for some other business combination, cooperation or relationship. The Company
expressly acknowledges and agrees that it does not claim any proprietary
interest in the identity of any other entity in its industry or otherwise, and
that the identity of any such entity is not confidential information.

W. No Disqualification Events.

(a) The Company represents and warrants the following:

(i) None of Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any
Disqualification Event (as defined below), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) or has been involved in any matter which
would be a Disqualification Event except for the fact that it occurred before
September 23, 2013. The Company has exercised reasonable care to determine
whether any Covered Person is subject to a Disqualification Event. The Company
has complied, to the extent applicable, with its disclosure obligations under
Rule 506(e), and has furnished to the Placement Agent a copy of any disclosures
provided thereunder.

(ii) The Company is not aware of any person (other than any Issuer Covered
Person or Placement Agent Covered Person (as defined below)) that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any of the Securities.

 

10



--------------------------------------------------------------------------------

(iii) The Company will promptly notify Northland, Trout, Katalyst, and MLV in
writing of (A) any Disqualification Event relating to any Issuer Covered Person
and (B) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person

(b) Each of the Placement Agents represents and warrants the following:

(i) No Disqualification Events. Neither it, nor to its knowledge any of its
directors, executive officers, general partners, managing members or other
officers participating in the Offering (each, a “Placement Agent Covered Person”
and, together, “Placement Agent Covered Persons”), is subject to any of the “Bad
Actor” disqualifications currently described in Rule 506(d)(1)(i) to
(viii) under the Securities Act (a “Disqualification Event”) or has been
involved in any matter which would be a Disqualification Event except for the
fact that it occurred before September 23, 2013.

(ii) Other Covered Persons. It is not aware of any person (other than any Issuer
Covered Person or Placement Agent Covered Person) that has been or will be paid
(directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Securities.

(iii) Notice of Disqualification Events. Such Placement Agent will notify the
Company and the other Placement Agents promptly in writing of (A) any
Disqualification Event relating to any Placement Agent Covered Person not
previously disclosed to the Company and the other Placement Agents in accordance
with the provisions of this Section and (B) any event that would, with the
passage of time, become a Disqualification Event relating to any Placement Agent
Covered Person.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

In acknowledgment that the foregoing correctly sets forth the understanding
reached by the Placement Agents and the Company, please sign in the space
provided below, whereupon this letter shall constitute a binding Agreement as of
the date first indicated above.

Very truly yours,

 

NORTHLAND SECURITIES, INC. By:  

/s/ Benjamin Bowen, Ph.D.

  Benjamin Bowen, Ph.D.   Managing Director TROUT CAPITAL LLC By:  

/s/ Jonathan Fassberg

  Jonathan Fassberg   Chief Executive Officer KATALYST SECURITIES LLC By:  

/s/ Michael A. Silverman

  Michael A. Silverman   Managing Director

Accepted and agreed to

as of the date first written above:

 

VIEWRAY INCORPORATED By:  

/s/ D. David Chandler

  D. David Chandler   Chief Financial Officer

 

12



--------------------------------------------------------------------------------

APPENDIX I

INDEMNIFICATION AND CONTRIBUTION

The Company agrees to indemnify and hold harmless the Placement Agents, jointly
and severally, their respective affiliates and their respective officers,
directors, employees, agents and controlling persons (each an “Indemnified
Person”) from and against any and all losses, claims, litigation, investigation,
proceeding, damages, liabilities and expenses, joint or several, to which any
such Indemnified Person may become subject arising out of or in connection with
the transactions contemplated in the engagement agreement to which this Appendix
I is attached (the “Agreement”), insofar as such loss, claim, damage, liability
or expense arises out of or is based upon any untrue statement of a material
fact or omission to state a material fact in any marketing materials or other
offering related documents required to be stated therein or necessary to make
the statements therein not misleading (“Proceedings”), regardless of whether any
of such Indemnified Person is a party to the Agreement, and to reimburse such
Indemnified Persons for any reasonable and documented legal or other expenses as
they are incurred in connection with investigating, responding to or defending
against any of the foregoing, provided that the foregoing indemnification will
not, as to any Indemnified Person, apply to losses, claims, damages, liabilities
or expenses to the extent that they are finally judicially determined to have
resulted primarily and directly from the gross negligence or willful misconduct
of an Indemnified Person; and provided, further, that the foregoing
indemnification will not apply to any loss, claim, damage, liability or expense
arising out of or based upon any written information furnished to the Company by
the Placement Agents specifically for inclusion in the Offering Documents. The
Company also agrees that no Indemnified Person shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Company its
affiliates, officers, directors employees, agents, creditors or stockholders,
directly or indirectly, for or in connection with the Agreement, any
transactions contemplated in the Agreement, or the Placement Agents’ role or
services in connection with the Agreement, except to the extent that any
liability for losses, claims, demands, damages, liabilities or expenses incurred
by the Company are finally judicially determined to have resulted primarily and
directly from the gross negligence or willful misconduct of such Indemnified
Person or have resulted from any written information furnished to the Company by
the Placements Agents specifically for inclusion in the Offering Documents.

If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Company and the
Placement Agents, jointly and severally and in accordance with the contributions
provisions herein, shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand, Northland on the other hand, Trout on
the other hand, and Katalyst on the other hand but also the relative fault of
the Company and each of Northland, Trout, and/or Katalyst, as well as any
relevant equitable considerations; provided that, in no event, will the
aggregate contribution of Northland, Trout, and/or Katalyst hereunder exceed the
amount of fees actually received by Northland, Trout, or Katalyst, respectively,
pursuant to this Agreement. The indemnity, reimbursement and contribution
obligations of the Company under this indemnity agreement are in addition to any
liability that the Company may otherwise have to an Indemnified Person and will
bind and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company and any Indemnified Person.

Promptly after receipt by an Indemnified Person of notice of the commencement of
any Proceedings, that Indemnified Person will, if a claim is to be made under
this indemnity agreement against the Company in respect of the Proceedings,
notify the Company in writing of the commencement of the Proceedings; provided
that (i) the omission so to notify the Company will not relieve the Company from
any liability that the Company may have under this indemnity agreement except to
the extent the Company has been materially prejudiced by such omission, and
(ii) the omission so to notify the Company will not relieve the Company from any
liability that the Company may have to an Indemnified

 

13



--------------------------------------------------------------------------------

Person otherwise than on account of this indemnity agreement. In case any
Proceedings are brought against any Indemnified Person and it notifies the
Company of the commencement of the Proceedings, the Company will be entitled to
participate in the Proceedings and, to the extent that it may elect by written
notice delivered to the Indemnified Person, to assume the defense of the
Proceedings with counsel reasonably satisfactory to the Indemnified Person;
provided that, if the defendants in any Proceedings include both the Indemnified
Person and the Company and the Indemnified Person concludes that there may be
legal defenses available to the Indemnified Person that are different from or in
addition to those available to the Company, the Indemnified Person has the right
to select separate counsel to assert those legal defenses and to otherwise
participate in the defense of the Proceedings on its behalf. Upon receipt of
notice from the Company to the Indemnified Person of its election to assume the
defense of the Proceedings and approval by the Indemnified Person of counsel,
the Company will not be liable to the Indemnified Person for expenses incurred
by the Indemnified Person in connection with the defense of the Proceedings
(other than reasonable costs of investigation) unless (i) the Indemnified Person
has employed separate counsel in connection with the assertion of legal defenses
in accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the Company will not be liable for the expenses of
more than one separate counsel (in addition to any local counsel) approved by
the Company, representing the Indemnified Persons, on a collective basis, who
are parties to the Proceedings, unless there are separate defenses available to
different Indemnified Persons or a conflict of interest between such Indemnified
Persons), (ii) the Company does not employ counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person within a reasonable
time after notice of commencement of the Proceedings, or (iii) the Company
authorizes, in writing, the employment of counsel for the Indemnified Person.

The Company will not be liable for any settlement of any Proceedings effected
without its written consent (which consent must not be unreasonably withheld),
but if settled with the Company’s written consent or if a final judgment for the
plaintiff in any such Proceedings is delivered, the Company agrees to indemnify
and hold harmless each Indemnified Person from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment. Notwithstanding the immediately preceding sentence, if at any time an
Indemnified Person requests the Company to reimburse the Indemnified Person for
legal or other expenses in connection with investigating, responding to or
defending any Proceedings as contemplated by this indemnity agreement, the
Company will be liable for any settlement of any Proceedings effected without
its written consent if (i) the proposed settlement is entered into more than 30
days after receipt by the Company of the request for reimbursement, (ii) the
Company has not reimbursed the Indemnified Person within 30 days of such request
for reimbursement, (iii) the Indemnified Person delivered written notice to the
Company of its intention to settle and the failure to pay within such 30 day
period, and (iv) the Company does not, within 15 days of receipt of the notice
of the intention to settle and failure to pay, reimburse the Indemnified Person
for such legal or other expenses and object to the Indemnified Person’s seeking
to settle such Proceedings. The Company may not, without the prior written
consent of an Indemnified Person (which consent shall not be unreasonably
withheld), effect any settlement of any pending or threatened Proceedings in
respect of which indemnity could have been sought under this indemnity agreement
by such Indemnified Person unless the settlement includes an unconditional
release of the Indemnified Person, in form and substance reasonably satisfactory
to the Indemnified Person, from all liability on claims that are the subject
matter of such Proceedings.

The Company’s reimbursement, indemnity and contribution obligations hereunder
will be in addition to any liability that it may otherwise have, and will inure
to the benefit of any successors, assigns, heirs and representatives of each
Indemnified Person.

In the event the Company proposes to engage in any sale, distribution or
liquidation of all or a significant part of its assets, or any merger or
consolidation and the Company is not to be the surviving or resulting
corporation or entity in such merger or consolidation, the Company will give
prompt prior

 

14



--------------------------------------------------------------------------------

notice thereof to Northland, Trout, Katalyst, and MLV and will make proper
provision in a manner reasonably satisfactory to Northland, Trout, and to
Katalyst so that the Company’s obligations hereunder are expressly assumed by
the other party or parties to such transaction.

Capitalized terms used but not defined in this Appendix I have the meanings
assigned to such terms in the Agreement.

 

15